Citation Nr: 1236750	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for pseudofolliculitis barbae.

3. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), rated 30 percent disabling from January 9, 2009 and 70 percent disabling from December 1, 2009.

4. Entitlement to an initial disability rating in excess of 20 percent for a myofascial back disability.

5. Entitlement to an initial compensable evaluation for patellofemoral syndrome of the right knee, rated 10 percent disabling from June 23, 2009.

6. Entitlement to an initial compensable evaluation for chronic rhinitis.

7. Entitlement to an initial compensable evaluation for chronic tonsillitis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO granted the Veteran's claims of entitlement to service connection for PTSD, a back disability, a right knee disability, chronic rhinitis, and chronic tonsillitis, but denied his claims for service connection for hearing loss and pseudofolliculitis barbae. The Veteran timely appealed the denials as well as the disability ratings assigned for the other disabilities. During the course of the appeal, the RO granted staged ratings for PTSD and the right knee disability, but those issues remain on appeal as the Veteran has not indicated that any subsequently assigned ratings satisfy his appeal. AB v. Brown, 6 Vet.App. 35 (1993).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) has not been added to the appeal. Although a TDIU is an element of all appeals of an increased rating (Rice v. Shinseki, 22 Vet.App. 447 (2009)), the record reflects that the Veteran is currently in receipt of an award of TDIU, effective the day after his last date of employment as verified by the United States Postal Service. 38 C.F.R. § 3.155(a) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file did not reveal any additional medical evidence pertinent to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that the Veteran has been denied his right to a local hearing, certain evidence remains outstanding, and new VA examinations are warranted, this matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The claims file reflects that the Veteran and his authorized representative had a conference with a DRO on May 23, 2007, one day prior to a scheduled DRO hearing, and determined that new examinations were needed. The Veteran's representative submitted a May 23, 2007 letter stating that the Veteran would undergo new examinations and was reserving his right to a hearing "if necessary." A May 24, 2007 report of the May 23 conference reflects that the Veteran elected to undergo new examinations in lieu of the DRO hearing. 

A January 2008 letter from the Veteran's authorized representative requested that a local hearing be rescheduled. The RO did not respond to that request, but stated in a June 2008 supplemental statement of the case that the Veteran had decided in May 2007 to attend VA examinations rather than attend a hearing. The Board observes that the claims file indicates that the Veteran reserved, rather than relinquished, his statutorily mandated right to a local hearing. 38 C.F.R. § 20.1507, which governs hearings held before VA ROs, states that "upon request, a participant is entitled to a hearing by a Decision Review Officer before the participating VA regional office." The RO must afford the Veteran the hearing he requested.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment note within the claims file appears in the virtual record and is dated June 13, 2011. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file.

The Veteran has reported receiving treatment from multiple private health care providers. Although the claims file reflects some records from some of the identified physicians, other records remain outstanding. Specifically, the following identified records do not appear in the claims file: records from Morris Prisoff; records from Dr. Robert Warren; records from Dr. Brandon Lewis; records from Dr. Ben Clark; records dated after April 26, 2010 from "The Rehab Group" (to include, but not limited to, Dr. Ingram); records dated after April 14, 2011 from Dr. Mandell; records dated after January 8, 2010 from Meier Clinics (to include, but not limited to, Dr. Johnson); records dated after January 6, 2010 from Plano Family Healthcare (to include, but not limited to, Dr. Zaldro); records dated after March 17, 2008 from Kiest Park (to include, but not limited to, Dr. Zegarelli). When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for the release of any identified private treatment records.

As the Veteran has contended that his service-connected disabilities interfered with his employment and required him to miss work while he was still employed, employment records are potentially relevant to his claim. In Spurgeon v. Brown, the Court held that VA had a duty to advise the claimant of the potential relevance of employment records. 10 Vet.App. 194, 197-98 (1997). The RO/AMC must take appropriate steps to advise the Veteran and assist him in gathering any records that he identifies as relevant.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. 

The Veteran was afforded VA examinations in August 2005 to determine whether or not he experienced pseudofolliculitis barbae or hearing loss, but the examination reports reflect no such current disabilities. However, the Veteran's maintains that he experiences pseudofolliculitis barbae as well as hearing loss. A private treatment note dated March 2007 reflects diagnosis of hearing loss, a VA treatment note dated April 2008 reflects complaint of episodic razor burn, and private treatment notes dated January 2009 and February 2011 indicate rash. The Board finds that new examinations are necessary. See Ardison v. Brown, 6 Vet.App. 405, 408 (1994) (Noting that some chronic conditions are subject to active and inactive stages.).

The Veteran was last afforded an ear, nose, and throat examination to assess the severity of his service-connected rhinitis and chronic tonsillitis in February 2011. The examiner observed no active tonsil disability and mild allergic rhinitis. However, the Veteran informed the examiner that twice in the past year he had required antibiotic therapy to treat his tonsillitis. As rhinitis and tonsillitis are chronic disabilities that, based on the record and on the Veteran's testimony, wax and wane, the Board finds that re-examination is warranted. Ardison, 6 Vet.App. at 408; 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Schedule the Veteran for a DRO hearing at the Waco RO at the earliest opportunity. Notify the Veteran of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

2. If the hearing is held, ensure that a transcript of the proceedings is subsequently associated with the claims file.

3. If the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO must document any such occurrence in the claims file.

4. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file. Make at least two (2) attempts to obtain records from any identified sources - to specifically include, but not limited to, the following: 

a. records from Morris Prisoff;

b. records from Dr. Robert Warren;

c. records from Dr. Brandon Lewis;

d. records from Dr. Ben Clark; 

e. records dated after April 26, 2010 from "The Rehab Group" (to include, but not limited to, Dr. Ingram); 

f. records dated after April 14, 2011 from Dr. Mandell; 

g. records dated after January 8, 2010 from Meier Clinics (to include, but not limited to, Dr. Johnson); 

h. records dated after January 6, 2010 from Plano Family Healthcare (to include, but not limited to, Dr. Zaldro); 

i. records dated after March 17, 2008 from Kiest Park (to include, but not limited to, Dr. Zegarelli).

If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

5. Concurrent with the above, advise the Veteran in accordance with Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997) that employment records are potentially relevant to his claims as they might show that his service-connected disabilities interfered with his ability to work (when he was still working). Provide him the necessary authorizations for the release of any private employment records that he identifies as relevant. Make at least two (2) attempts to obtain records from any identified private sources. Note that if the Veteran identifies employment records from the U.S. Postal Service as relevant, pursuant to 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.

6. Gather any outstanding records of VA medical treatment (generated after December 7, 2011) and associate them with the claims file.

7. Afford the Veteran an opportunity to attend VA examinations at an appropriate location to determine whether he experiences pseudofolliculitis barbae and/or hearing loss and to assess the current severity of his service-connected chronic rhinitis and tonsillitis and the impact of these disabilities on his employability/employment. 

The examiners are reminded that they have an independent responsibility to review the ENTIRE claims file.

The skin examiner's attention is drawn to treatment notes dated June 2003, August 2005, April 2008, January 2009, and February 2011 as well as the August 2005 examination report. If there are no current signs of disability, the examiner is asked to: 1) if possible, make any appropriate diagnosis by review of the clinical record; and 2) if diagnosing a disability, assess the duration of any flare-ups. The examiner must provide an opinion as to whether any current skin disability likely originated during, or as a result of any incident of, his active duty service. If the examiner is not able to provide the requested opinions, he or she should explain why.

The audiology examiner's attention is drawn to the Veteran's service treatment records (and threshold changes noted therein), the August 2005 VA examination report, a February 2007 private hearing evaluation, and a March 2007 private diagnosis of hearing loss. The examiner must provide an opinion as to whether any current hearing disability likely originated during, or as a result of any incident of, his active duty service.

The ear, nose, and throat examiner is requested to review the claims file, with specific attention to any treatment records associated with the file as a result of this remand and showing treatment for tonsillitis and/or rhinitis. The examiner must discuss any changes in severity since the last examination and the effects of the disability on the Veteran's employability. If no signs or symptoms of chronic tonsillitis are apparent upon examination, the examiner should assess the duration of any documented or reported flare-ups. If the examiner is not able to provide the requested opinions, he or she should explain why.

8. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps - note that evidence of worsening of the Veteran's PTSD, back, or right knee disability since the February 2011 examinations may indicate that new examinations are warranted.

9. Readjudicate the Veteran's claims, to include consideration of the application of any staged ratings appropriate in regard to his claims for increased disability ratings. 

10. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


